DAUKSCH, Judge,
concurring specially:
While not in disagreement with the majority opinion I am of the conviction this appellant should have his license reinstated without further proceedings or alternative penalty. The evidence was not at all sufficient to support the charges, given the many inconsistencies and some obvious “mistakes of fact.” I did not substitute my judgment for that of the trier of fact. I have reviewed the evidence in light of its legal sufficiency and find it quite lacking which is completely out of character for the Florida Real Estate Commission, which in my experience in reviewing the usually well-substantiated and well-reasoned actions of that commission is of the highest quality.